Title: Josephus B. Stuart to Thomas Jefferson, 27 January 1818
From: Stuart, Josephus Bradner
To: Jefferson, Thomas


                    
                        Honored Sir.
                        Albany,
January 27th 1818.
                    
                    In inclosing you Mr Clintons address to the Legislature, it is with great pleasure I avail myself of the opertunity to renew to you the assurances of my lasting respect & esteem.
                    Shortly after I had the Honor to recieve your friendly letter of the 5th of May last; I proceeded to Ohio, where I made extensive, & I trust advantagious purchases of the public Lands. I have already, Mills in operation in the vicinity of Fort-Meigs,—a verry large Commercial & Mechanical establishment at Sandusky, & am now building near Buffalo a Steam Boat of 400 tons burthen, intinded to commence runing on the 1st of June next, from thence to Detroit; touching at all the intermediate ports—ascending the Sandusky 40 miles, & the Miami of the Lakes 12 miles. I mention these little circumstances, solely with the view to make you acquainted with the improvements going on in that portion of the interior of our Country.
                    In conjunction with Messrs Brown & McQueen of New York, I am building a Steam Boat of 500 tons, in which I intend to visit Europe. She will be ship built & rigged,—Her Machinery, placed between the fore & main Masts, under Deck:—with a verry powerfull Engine; & fitted up to accommodate 75 passengers in elegant stile.
                      I may be too sanguine, but I hope to make my passage from New York to London, in 14 days, & to return in 20. Should she make a successfull voyage out,—I shall exhibit her in the principal sea ports of Europe, where she cannot fail to make a strong impression in favor of the genius & enterprize of our Nation.
                    I sincerly lament the loss of our mutual friend Dr Wistar.
                    
                        With sentiments of great respect & esteem, I have, the Honor, to remain most Sincrly Yours.
                        J, B, Stuart.
                    
                